
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.31


SEPARATION AGREEMENT


        THIS SEPARATION AGREEMENT (this "Agreement"), made and entered into as
of this 20th day of November, 2003 (the "Effective Date"), by and between CRIIMI
MAE, Inc., a Maryland corporation ("CRIIMI", CRIIMI, together with all of its
subsidiaries and affiliates to be collectively referred to as the "Company") and
Craig Lieberman ("Executive").

W I T N E S S E T H:

        WHEREAS, Executive was serving as the Company's Senior Vice
President—Strategic Asset Resolution; and

        WHEREAS, Executive and the Company mutually agree and acknowledge that
Executive's employment with the Company terminated effective as of November 13,
2003 (the "Termination Date") and on the Termination Date, Executive resigned
all positions held with the Company as of the Termination Date; and

        WHEREAS, Executive and the Company hereby acknowledge that such parties
mutually agreed to settle fully and finally any and all matters between them,
including but not limited to, those matters related to Executive's employment
with the Company and termination thereof.

        NOW, THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, the Company and Executive agree as
follows:

ARTICLE I

TERMINATION

        Executive hereby acknowledges his termination as an employee and officer
of the Company as of the close of business on the Termination Date. Accordingly,
as of the Termination Date, Executive resigned all of his positions with the
Company, including, without limitation, as an employee and officer of the
Company. As of the Termination Date, any and all existing employment, severance,
service or similar agreements between Executive and the Company either written
or oral, shall be terminated and shall cease to have any effect.

ARTICLE II

PAYMENTS AND BENEFITS

        Section 2.1    Payments.    The Company shall pay Executive all earned,
but unpaid base salary through the Termination Date on the first payroll payment
date which occurs following the Termination Date and shall pay Executive for all
of his earned, but unused paid-time-off through the Termination Date on the
second payroll payment date which occurs following the Termination Date, in both
cases, consistent with customary Company policies. Executive understands and
agrees that effective as of the Termination Date he is no longer authorized to
incur any expenses, obligations or liabilities on behalf of the Company and will
promptly submit for reimbursement all outstanding expenses incurred by Executive
prior to the Termination Date.

        Section 2.2    Severance Payments.    Provided that Executive does not
revoke the release contemplated herein, commencing on the first payroll payment
date which occurs after the eighth day following the Effective Date, the Company
agrees to pay Executive severance in the amount of: (i) $33,333.33 per month for
the first two (2) months following the Termination Date and

1

--------------------------------------------------------------------------------


(ii) $20,833.33 per month for the next five (5) months after the 2nd month
anniversary following the Termination Date (such amounts to be collectively
referred to as the "Severance Amounts"). The Severance Amounts shall be paid in
accordance with the Company's regular payroll procedures. In addition to the
foregoing, on the first payroll payment date after the eighth day following the
Effective Date and provided Executive does not revoke the release contemplated
hereunder, the Company agrees to pay Executive $200,000 in respect of his annual
bonus for the year of termination (the "Bonus Amount", the Bonus Amount and the
Severance Amount collectively referred to as the "Severance Payment"). Executive
acknowledges that the Company may withhold from the Severance Payment or any
other benefits or compensation payable under this Agreement all federal, state,
city or other taxes as may be required pursuant to any law or governmental
regulation or ruling.

        Section 2.3    Company Benefits.    As of the Termination Date,
Executive and his eligible dependents shall be eligible to elect COBRA health
insurance continuation coverage in accordance with applicable law. In the event
that Executive elects COBRA coverage and remains eligible for such coverage, the
Company agrees to pay the cost of Executive's COBRA premiums until November 30,
2004.

        Section 2.4    Relocation.    Executive agrees that in consideration for
the promises and benefits set forth in this Agreement, the relocation benefits
agreement between the Company and Executive dated June 6, 2003 (the "Relocation
Agreement") shall terminate as of the Termination Date and Executive
acknowledges and agrees that the Company has fully performed its obligations
under the Relocation Agreement as of the Termination Date.

        (a)   The Company shall pay all reasonable and pre-approved expenses
incurred by Executive in moving his household effects which he incurs on or
prior to August 31, 2004 in accordance with one of clauses (i), (ii) or
(iii) below:

          (i)  if Executive remains in Bethesda, Maryland (or anywhere within
the fifty (50) mile radius thereof), the Company will pay such moving expenses
as they relate to moving his household effects that remain in Charlotte, North
Carolina to Bethesda, Maryland;

         (ii)  if Executive moves from Bethesda, Maryland to Charlotte, North
Carolina (or anywhere within the fifty (50) mile radius thereof), the Company
will pay such moving expenses as they relate to moving his household effects
from Bethesda, Maryland to Charlotte, North Carolina; or

        (iii)  if Executive moves to a location outside of the fifty (50) mile
radius of Bethesda, Maryland or Charlotte, North Carolina, the Company will pay
such moving expenses as they relate to moving his household effects from
Bethesda, Maryland and Charlotte, North Carolina to such new location.

        (b)   The Company agrees to reimburse Executive for his monthly rental
payments in the amount of $5,250, up through and including the earlier of:
(i) the last day of the month Executive closes either on the sale or lease of
Executive's current Charlotte, North Carolina residence (the "Residence") or
(ii) July 31, 2004. In the event that Executive sells or leases the Residence
prior to July 31, 2004, the Company shall pay Executive $2,000 per month
(pro-rated for partial months) commencing from the date of such sale or lease
through and including July 31, 2004.

        (c)   The Company agrees to reimburse Executive for all reasonable and
customary brokerage commissions and selling expenses incurred by Executive in
connection with the sale or lease of the Residence, including legal fees and
closing costs, but in no event shall such amount exceed 9% of the gross selling
price of the Residence in the case of a sale or 15% of the annual rental income
in the case of a leases; provided, that, such sale or lease occurs on or prior
to August 31, 2004. For the avoidance of doubt, the Company shall have no
obligations under this Section 2.4(c) with respect to any sale or lease of the
Residence which occurs after August 31, 2004.

2

--------------------------------------------------------------------------------


        (d)   In addition to the payments described in this Section 2.4 (the
"Relocation Benefits"), the Company agrees, to the extent not already paid, to
make a "gross-up" payment to Executive to offset any income tax liability
Executive may incur by reason of any of the Relocation Benefits and/or any
payments previously made under the Relocation Agreement being treated as taxable
income under the Internal Revenue Code of 1986, as amended, as reasonably
determined by an accountant selected by the Company.

        Section 2.5    No Other Payments.    Executive acknowledges that the
Company had no obligation to provide the Severance Payment and other benefits
specifically set forth in this Agreement and that such Severance Payment and
other benefits are solely in exchange for the agreement of the parties set forth
herein, including but not limited to, the Release of Claims as set forth in
Article III. Except as specifically provided herein or as otherwise may be
required by law, Executive acknowledges that he shall not be entitled to receive
any other payments, salary, bonus, pension, medical, life, disability insurance
or any other benefits or equity-related compensation, stock options, incentive
compensation, or severance or separation pay or any other claim or compensation
or benefits of any kind or nature whatsoever that Executive may now have or ever
claimed to have been entitled to from the Company. Executive's participation in
any other Company employee benefit plan shall terminate effective as of the
Termination Date in accordance with the terms of such employee benefit plans and
applicable law.

ARTICLE III

RELEASE

        Section 3.1    Release of Claims.    

        (a)   It is understood and agreed by the parties to this Agreement that
in consideration of the mutual promises and covenants contained in this
Agreement, and after consultation with counsel, Executive for himself and each
of his respective heirs, representatives, agents, successors and assigns,
irrevocably and unconditionally releases and forever discharges the Company and
its respective current and former officers, directors, members, partners,
shareholders, employees, representatives, heirs, attorneys and agents, as well
as its respective predecessors, parent companies, subsidiaries, affiliates,
divisions, successors and assigns and their respective current and former
officers, directors, members, partners, shareholders, employees,
representatives, attorneys and agents, from any and all causes of action,
claims, actions, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character, which Executive may have against
them, or any of them, by reason of or arising out of, touching upon or
concerning Executive's employment with the Company and the termination of his
employment with the Company, or any statutory claims, or any and all other
matters of whatever kind, nature or description, whether known or unknown,
occurring on or prior to the Effective Date. Executive acknowledges that this
release of claims specifically includes, but is not limited to, any and all
claims for fraud; breach of contract; breach of the implied covenant of good
faith and fair dealing; inducement of breach; interference with contractual
rights; wrongful or unlawful discharge or demotion; violation of public policy;
invasion of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, severance pay, attorneys' fees, or other compensation of
any sort; defamation; unlawful effort to prevent employment; discrimination on
the basis of race, color, sex, national origin, ancestry, religion, age,
disability, handicap, medical condition or marital status; any claim under Title
VII of the Civil Rights Act of 1964 ("Title VII", as amended), 42 U.S.C. 2000,
et seq., the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. 621, et
seq., the Older Workers Benefit Protection Act ("OWBPA"), 29 U.S.C. 626(f);
violation of the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"); the Americans with Disabilities Act ("ADA"); violation of the
Occupational Safety and Health Act ("OSHA") or any other health and/or safety
laws, statutes or regulations; violation of the Employee Retirement Income
Security Act of 1974 ("ERISA"); violation of

3

--------------------------------------------------------------------------------


the Internal Revenue Code of 1986, as amended; any applicable local or state law
relating to employment or wages or any other wrongful conduct, based upon events
occurring prior to the Effective Date. Notwithstanding the provisions of this
paragraph, nothing in this waiver or release shall be construed to constitute
any release or waiver by Executive of his rights or claims against the Company
arising out of or referred to in this Agreement.

        (b)   Executive represents and warrants that he has not assigned or
subrogated any of his rights, claims and causes of action, including any claims
referenced in this Agreement, or authorized any other person or entity to assert
such claim or claims on his behalf, and he agrees to indemnify and hold harmless
the Company against any assignment of said rights, claims and/or causes of
action.

        Section 3.2    Waiver of Rights Under the Age Discrimination
Act.    Executive understands that this Agreement, and the release contained
herein, waives claims and rights Executive might have under ADEA. The waiver of
Executive's rights under ADEA does not extend to claims or rights that might
arise after the Effective Date. Up and until the seventh day following the
Effective Date of this Agreement, Executive may revoke the terms of this
Agreement relating to ADEA claims by a written document received by Mark Libera,
11200 Rockville Pike, Rockville, Maryland, 20852. Since this release with
respect to ADEA claims is a material inducement in the Company's willingness to
enter into this Agreement, its obligations to pay the Severance Payment and
other benefits exclusively provided for in this Agreement shall cease upon the
receipt of any such notice of revocation by Executive. Executive acknowledges
that he has been given up to 21 days to decide whether to sign this Agreement
which Executive may choose to waive and may evidence such waiver by executing
this Agreement and returning it to the Company prior to the expiration of such
21 day period.

ARTICLE IV

NO ADMISSION OF LIABILITY

        Executive further acknowledges, covenants, and agrees that no final
findings or final judgments have been made by any court or arbitration panel
against the Company in favor of Executive and that Executive does not purport
and will not claim to be a prevailing party for any purpose.

ARTICLE V

CONFIDENTIALITY, NON-DISCLOSURE, NON-SOLICITATION AND COOPERATION

        Section 5.1    Confidentiality of Agreement.    The parties agree that
the terms and conditions of this Agreement are confidential. Executive
represents that neither he nor any attorney he may have retained to review this
Agreement, have disclosed the terms or conditions of this Agreement to anyone,
except as permitted pursuant to this Section 5.1. Except as may be required by
law, neither Executive nor his attorneys may disclose the terms and conditions
of this Agreement to any other person or entity, except that Executive may
disclose the provisions of this Agreement to his immediate family and financial
advisors, provided, that, Executive makes the person to whom disclosure is made
aware of the confidentiality provisions of this Agreement and such person agrees
in writing to keep the terms of this Agreement confidential. If subpoenaed to
appear in any civil or criminal litigation, or by any governmental authority, to
testify as to the contents of this Agreement, Executive agrees to, within three
(3) business days after receipt of such subpoena, forward a copy of the subpoena
to the Company and to notify the proponent of the subpoena that this Agreement
is the subject of a Confidentiality Agreement. The Company may disclose the
terms and conditions of this Agreement to its respective officers, directors,
accountants and counsel, and as required by law. Executive further agrees that
he will not encourage others who are not parties to this Agreement to demand any
disclosure of the terms and conditions of this Agreement. Notwithstanding
anything in this Agreement or in any other written or oral understanding or
agreement to which the parties hereto are parties or by which they are bound,

4

--------------------------------------------------------------------------------

each party (and its representatives, agents and employees) may consult any tax
advisor regarding the tax treatment and tax structure of the transaction
contemplated by this Agreement and may at any time disclose to any person,
without limitation of any kind, the tax treatment and tax structure of such
transaction and all materials (including opinions or other tax analyses) that
are provided relating to such treatment or structure. The preceding sentence is
intended to satisfy the requirements for the transaction contemplated herein to
avoid classification as a "confidential transaction" in accordance with Treasury
Regulations Section 1.6011-4(b)(3) and shall be interpreted consistent with and
limited to such intent.

        Section 5.2    Non-Disclosure of Confidential
Information.    Confidential Information shall mean and include:

        (a)   any and all confidential, proprietary, secret or non-public
information related in any way to the business or operations, present or future,
of the Company or any customer of the Company, which is now or in the future
shall become known to Executive as a result of his relationship with the
Company;

        (b)   without limitation of the foregoing, any intellectual property
rights acquired or developed by the Company whether or not patentable or
copyrightable, including all business plans, know-how, technical information,
inventions, designs, equipment, configurations, ideas, concepts, processes,
procedures, operations, research and development plans, computer software,
specifications, documentation, trade secrets, (including the expression of any
of the foregoing in notes, formulas, test procedures and results, reports,
memoranda, or other written materials, software or other material of whatsoever
nature) as well as pricing information, business, operational and marketing
plans.

Executive acknowledges that the Confidential Information was and in the future
may have been acquired or developed by the Company at a great expense, may be a
special, valuable, and a unique asset of the Company and represent the sole
exclusive property of the Company. Executive acknowledges that in the course of
his employment with the Company he has obtained Confidential Information and
personal knowledge of, and influence over, clients, of the Company. Executive
acknowledges that any wrongful use or disclosure of Confidential Information
would greatly damage the Company causing it irreparable harm and injury.
Executive covenants and agrees that, at all times following the Termination
Date, he shall not, directly or indirectly, publish, divulge or disclose, in
whole or in part, or suffer the use by any third party, for his own benefit or
the benefit of the any other person, any Confidential Information other than as
may be required by law.

        Section 5.3    Non-Solicitation.    By executing this Agreement,
Executive acknowledges that he understands that the Company's ability to operate
its businesses depends upon its ability to attract and retain skilled people and
that the Company has and will continue to invest substantial resources in
training such employees. For a period of twelve (12) months following the
Termination Date, Executive shall not directly or indirectly, individually or on
behalf of other persons or entities, solicit or induce or attempt to solicit or
induce or hire any person engaged or employed (whether part-time or full-time)
by the Company, including as an independent contractor, adviser or consultant to
leave the employ of, or cease providing services to, the Company, as the case
may be, or in any other manner seek to engage or employ any such person (whether
or not for compensation) as an officer, employee, consultant, adviser,
independent contractor or otherwise, such that such person would thereafter be
unable to devote the same business time, attention, energies, abilities and
efforts to the business then conducted by the Company, as the case may be, as
was theretofore devoted. In the event that Executive breaches or threatens to
breach any of the covenants contained herein, the Company shall be entitled to
seek a temporary or permanent injunction against Executive prohibiting any
further violation of any such covenants, it being acknowledged and agreed that
any such breach of the covenants will cause irreparable harm to the Company and
that the remedy at law for any breach or threatened breach of such covenants
would be inadequate to protect the interests of the Company. The injunctive or

5

--------------------------------------------------------------------------------


equitable relief provided herein shall be in addition to any award of damages,
compensatory, punitive, exemplary or otherwise, to which the Company may be
entitled and shall not be construed to limit the right of the Company to collect
such damages.

        Section 5.4    Cooperation.    In consideration of the benefits provided
in this Agreement, following the Termination Date, Executive agrees to provide
reasonable cooperation, assistance and information to the Company, at such times
as mutually agreed by the parties, on such matters relating to Executive's
employment or area of responsibility at the Company, including, without
limitation, the "Shilo Inn" loan matter. Executive agrees that he will make
himself reasonable available to satisfy his obligations, if any, under this
Section 5.4.

ARTICLE VI

MISCELLANEOUS

        Section 6.1    Disparagement.    The parties agrees that they will not
at any time, in any way, disparage the other and in the case of the Company, any
individuals associated with the Company including its present or former
officers, directors, agents, and employees, by making or soliciting any
comments, statement or the like to the media or to others, either orally or in
writing, that may be considered to be derogatory or detrimental, in any way, to
the good name or business reputation of the other party. Executive further agree
that he will not engage in any conduct that is in any way injurious, or may be
perceived to be injurious, the Company's reputation or interest, including but
not limited to, encouraging or assisting the other to bring any form of suit,
claim or cause of action against the Company in any forum.

        Section 6.2    Notices.    For purposes of this Agreement, notices and
all other communications provided for herein shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by facsimile or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to such address as provided in the
signature pages hereto or sent to such other address or facsimile number as each
party may furnish to the other in writing from time to time in accordance with
this Section 6.2.

        Section 6.3    Applicable Law.    This Agreement is entered into under,
and shall be governed for all purposes by, the laws of the State of Maryland
without giving effect to any choice of law principles which could cause the
application of the laws of another jurisdiction.

        Section 6.4    No Waiver.    No failure by either party hereto at any
time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall (a) be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time or (b) preclude insistence upon strict
compliance in the future.

        Section 6.5    Severability.    If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect and such invalid or
unenforceable provision shall be reformulated by such court to preserve the
intent of the parties hereto.

        Section 6.6    Counterparts.    This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same Agreement.

        Section 6.7    Headings.    The paragraph headings have been inserted
for purposes of convenience and shall not be used for interpretive purposes.

6

--------------------------------------------------------------------------------

        Section 6.8    Gender and Plurals.    Wherever the context so requires,
the masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.

        Section 6.9    Assignment.    This Agreement is binding on Executive and
the Company and their respective successors and assigns; provided, however, that
the rights and obligations of the Company under this Agreement may be assigned
to a successor entity. No rights or obligations of Executive hereunder may be
assigned by Executive to any other person or entity, except by will or the laws
of descent and distribution. In the event of Executive's death prior to receipt
by Executive of all amounts payable by the Company hereunder, such amounts shall
be payable to Executive's designated beneficiaries on the same schedule as
provided for in this Agreement.

        Section 6.10    Entire Agreement.    Except as otherwise specifically
provided herein, this Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
Executive's termination of employment from the Company and supersedes all prior
employment, severance, service or similar agreements between Executive and the
Company or any of its predecessors or affiliates, including, without limitation,
the Relocation Agreement. Executive acknowledges and agrees that the
consideration provided for herein is adequate consideration for the agreements
set forth herein. Except as otherwise provided herein, each party to this
Agreement acknowledges that no representation, inducement, promise or agreement,
oral or written, has been made by either party, or by anyone acting on behalf of
either party, which is not embodied herein, and that no agreement, statement, or
promise relating to Executive's termination of employment with the Company that
is not contained in this Agreement, shall be valid or binding. Any modification
of this Agreement will be effective only if it is in writing and signed by the
party to be charged. If Executive is eligible to receive any payments or
benefits from the Company in the nature of severance or termination pay pursuant
to any employee benefit plan or otherwise ("Other Payment"), then such Other
Payments shall off-set, on a dollar for dollar basis, the Severance Payment
provided in Section 2.2 of this Agreement.

        Section 6.11    Arbitration.    Except as provided in Section 6.11 of
this Agreement, any dispute arising between the Company and Executive with
respect to the performance or interpretation of this Agreement shall be
submitted to arbitration, before one arbitrator, in Rockville, Maryland, for
resolution in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, modified to provide that the decision by the arbitrator
shall be final and binding on the parties, shall be furnished in writing,
separately and specifically stating the findings of fact and conclusions of law
on which the decision is based, and shall be rendered within 90 days following
empanelment of the arbitrator. The cost of arbitration shall initially be borne
by the party requesting arbitration. Following a decision by the arbitrator, the
costs of arbitration shall be divided and legal fees shall be awarded as
directed by the arbitrator.

        Section 6.12    Construction of Agreement.    This Agreement shall be
interpreted without regard to the identity of the drafter, and shall not be
construed for or against either party.

        Section 6.13    Return of Company Property.    Executive shall assign to
the Company all right, title and interest to inventions, discovery,
improvements, trade secrets and other products developed by him alone or in
conjunction with others at any time while employed by the Company or any of its
affiliates and will cooperate in filing applications for letters patent and in
executing assignments upon the Company's request. On the Effective Date,
Executive shall deliver to the Company, without retaining any copies thereof,
all property and Confidential Information of the Company in any medium or form,
and all material based or derived from such property or Confidential
Information, including, without limitation, credit or charge cards, automobile,
files, software, records, computer access codes, business equipment (including
fax machines, telephones, and personal computers) and instruction manuals of the
Company which are in the possession of Executive.

7

--------------------------------------------------------------------------------


        Section 6.14    Breach.    Executive agrees and acknowledges that if he
breaches any representation, covenant, promise or undertaking made pursuant to
this Agreement, the Company is authorized to pursue all rights and remedies
available in law or equity, which rights and remedies may include, but are not
limited to, Executive's obligation to promptly return to the Company all amounts
paid by the Company to Executive under this Agreement, including without
limitation, the Severance Payment and the payments contemplated under
Section 2.4 hereof.

ARTICLE VII

EXECUTIVE ACKNOWLEDGEMENTS

        Executive acknowledges that:

          (i)  He has read and understands the terms of this Agreement and has
voluntarily agreed to these terms without coercion or undue persuasion by the
Company or any officer, director or other agent thereof;

         (ii)  He has been encouraged by the Company to seek competent legal
counsel in his review and consideration of this Agreement and its terms;

        (iii)  He has been advised, that in accordance with ADEA, he has
twenty-one (21) days to consider the terms of this Agreement and may revoke the
Agreement within seven (7) days after he executes the Agreement by written
notification to the Company; and

        (iv)  This Agreement does not purport to waive, and does not waive, any
rights Executive may have which arise after the Effective Date.

* * * *

[The next page is the signature page]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the 20th day of November, 2003.

    CRIIMI MAE, INC.
 
 
11200 Rockville Pike
 
 
Rockville, Maryland, 20852
 
 
By:
 
/s/  MARK R. JARRELL      

--------------------------------------------------------------------------------

Mark R. Jarrell
 
 
By:
 
/s/  CRAIG LIEBERMAN      

--------------------------------------------------------------------------------

Craig Lieberman

9

--------------------------------------------------------------------------------



QuickLinks


SEPARATION AGREEMENT
